DETAILED ACTION
Response to Amendment
Applicant’s responses to the office action filed on November 24, 2021 have been entered. 
The claims pending in this application are claims 1, 2, 29, 30, 33, and 36-49 wherein claims 29 and 30 have been withdrawn due to the restriction requirement mailed on September 29, 2015. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendments filed on November 24, 2021. Note that, although claim 49 has not been canceled in applicant’s responses, the amendment filed on November 24, 2021 has not included claim 49. Applicant is required to indicate why claim 49 has not been included in the amendment in response to this office action. However, for the purpose of the examination, the examiner still considers that claim 49 has not been canceled.  Claims 1, 2, 33, and 36-49 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “comprising at least one mismatched base” in b) should be “comprising the at least one mismatched base”; (2) “any probe oligonucleotide not duplexed with the first target nucleotide sequence” in i) should be “the probe oligonucleotide not duplexed with the first target nucleotide sequence”; (3) “the antiprobe oligonucleotide present in the excess amount” in 1) and 3) should be “the antiprobe oligonucleotide”; and (4) “the second target nucleotide sequence differing from the first target nucleotide sequence by at least one base mismatch” in 3) should be “the second target nucleotide sequence”. 
Claim 38 is objected to because of the following informality: “such that during PCR amplification of the first target nucleotide sequence with the primer probe and a second primer oligonucleotide either of two signaling states ensue: (a) when the one-component G-Force primer-probe is not hybridized with the first target nucleotide sequence, the cytidine-rich oligonucleotide segment folds over and binds to the guanine-rich segment whereby the fluorescence emitter is juxtaposed to guanine bases in the guanine-rich oligonucleotide segment , thereby quenching a fluorescent signal from the fluorescence emitter; or (b) when the primer sequence in the one-component G-Force primer- probe is hybridized and incorporated into an end of the first target nucleotide sequence, the cytidine-rich oligonucleotide segment and the guanine-rich oligonucleotide segment in the primer-probe cannot hybridize and thereby the fluorescent signal from the fluorescence emitter is detected” should be “such that, when said one-component G-Force primer-probe is not hybridized with the first target nucleotide sequence, the cytidine-rich oligonucleotide segment folds over and hybridizes to the guanine-rich segment whereby the fluorescence emitter of the one-component G-Force primer-probe is juxtaposed to guanine bases in the guanine-rich oligonucleotide segment, thereby quenching a fluorescent signal from the fluorescence emitter and when the first target nucleotide sequence is amplified with said one-component G-Force primer-probe and a second primer oligonucleotide, the primer sequence in said one-component G-Force primer-probe is hybridized and incorporated into the one end of the first target nucleotide sequence, the cytidine-rich oligonucleotide segment and the guanine-rich oligonucleotide segment in the primer-probe cannot hybridize each other and thereby the fluorescent signal from the fluorescence emitter of said one-component G-Force primer-probe is detected”. 
Claim 39 is objected to because of the following informalities: (1) “an amount of first amplicons generated” in (i) should be “an amount of first amplicons generated by amplifying the first target nucleotide sequence”; (2) “the second target nucleotide sequence comprising a variable sequence segment within the first amplicons generated” in (ii) should be “the second target nucleotide sequence comprising a variable sequence segment comprising the at least one mismatched base within the first amplicons”; (3) “an amount of second amplicons generated” in (ii) should be “an amount of second amplicons generated by amplifying the second target nucleotide sequence”; and (4) “the frequency of the variable sequence segment” in (ii) should be “the amount of the variable sequence segment”. 
Claim 49 is objected to because of the following informality: the limitation “the unlabeled terminator probe comprises a sequence complementary to a high frequency second target nucleotide sequence and is configured wherein affinity of the unlabeled terminator probe oligonucleotide for the high frequency second target nucleotide sequence is higher than affinity of the probe oligonucleotide for the low frequency first target nucleotide sequence” should be deleted since claim 47 has included this limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 33, and 36-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of b) because it is unclear that a nucleotide sequence of said antiprobe oligonucleotide is equal in length of what. Furthermore, since the specification teaches that “[A]s qPCR descends each cycle from denaturing at 95.degree. C. to annealing/detection at about 52-62 °C., the probe binds first to the matching target (top) due to correct matching at the SNP site (bold G) and thus higher thermodynamic affinity (measured by ΔG and Tm). If no matching target is available, the probe will then bind secondly to the antiprobe at a less negative ΔG and lower Tm (middle) due to the mismatch engineered in the antiprobe to bring the Tm down about 5-6 degrees and raise the ΔG by about 2-2.5 kcal/mol. In this case and in most cases, the thermodynamic affinity between the probe and the second target with a non-matching SNP (bold A) is significantly lower than the affinity of the probe to the antiprobe, about 5-6 degrees lower in Tm and 2-2.5 kcal/mol higher in ΔG (bottom). Thus, the probe:antiprobe system selectively detects the correct target and inhibits or prevents binding and detection of an incorrect target” (see paragraph [0034] of US 2014/02874109 A1, which is US publication of this instant case), in view of the specification, the phrase “said mismatched base and said position for the mismatched base configured together to diminish thermodynamic affinity of the antiprobe oligonucleotide to the probe oligonucleotide by about 5°C to about 6°C in melting temperature (Tm) and about 2 kcal/mol and about 2.5 kcal/mol in Gibbs free energy (G)” does not make sense. Does this phrase mean that “said mismatched base and said position for the mismatched base configured together to diminish thermodynamic affinity of the antiprobe oligonucleotide to the probe oligonucleotide such that, relative to a duplex of the probe oligonucleotide and the first target nucleotide sequence, and a duplex of the probe oligonucleotide and the antiprobe oligonucleotide has about 5°C to about 6°C decrease in melting temperature (Tm) and about 2 kcal/mol and about 2.5 kcal/mol decrease in Gibbs free energy (G)”?  Please clarify. 
Claim 37 is rejected as vague and indefinite in view of the phrase “the target nucleotide sequence” in (iii) because it is unclear that “the target nucleotide sequence” means the first target nucleotide sequence or the second target nucleotide sequence in claim 1. Please clarify. 
Claim 40 is rejected as vague and indefinite because it is unclear that the second probe oligonucleotide with the second fluorescence emitter attached thereto inhibits or excludes detection of target templates comprising the variable multi-base deletion within codons 746 to 753 of exon 19 of the EGFR gene by what.  Furthermore, since claim 40 requires that the first probe oligonucleotide with the first fluorescence emitter attached thereto is complementary to a non-specific first target nucleotide sequence and is unrelated to the variable multi-base deletion within codes 746 to 753 of exon 19 of EGFR gene, it is unclear why the presence and frequency of an exon 19 deletion can be assessed by comparing the relative first fluorescent signal intensity from the first fluorescence emitter and the second fluorescence signal intensity from the second fluorescence emitter wherein the second probe oligonucleotide comprises a probe:antiprobe set having sequences shown in SEQ ID NOS: 81 and 82. Please clarify. 
Claim 41 is rejected as vague and indefinite. Since the claim does not require that one or more of the primer-probe oligonucleotide and the flanking primer has a label capable of producing a signal and both the primer-probe oligonucleotide and the flanking primer hybridize to ends of the first target nucleotide sequence, it is unclear why signaling can be provided from one or both ends of an amplicon amplified from the first target nucleotide sequence. Please clarify. 
Claim 43 is rejected as vague and indefinite. Since the DDS probe system in claim 1 comprises a probe oligonucleotide and an antiprobe oligonucleotide while the DDS probe system in claim 43 comprises SEQ ID NOS: 7 and 8, or SEQ ID NOS: 9 and 10, it is unclear what is the relationship between the probe oligonucleotide and the antiprobe oligonucleotide in claim 1 and SEQ ID NOS: 7 and 8, or SEQ ID NOS: 9 and 10 in claim 43. Please clarify. 
Claim 47 is rejected as vague and indefinite because it is unclear that the low frequency refers to a range of 2 percent to 0.002 percent of what in a sample. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 33, 36, 37, and 45 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Shafer (US 2009/0209434 A1, published on August 20, 2009). 
Regarding claims 1, 2, 33, 36, 37, and 45, Shafer teaches a DNA Detection Switch (DDS) probe system for concurrent amplification and selective detection of a target nucleotide sequence of interest in a sample, comprising: a first probe:antiprobe detection system for liquid-phase hybridization comprising: a) a probe oligonucleotide comprising a nucleotide sequence complementary to a first target nucleotide sequence, said first target nucleotide sequence differing from a second target nucleotide sequence by at least one mismatched base; and a fluorescence emitter (ie., a fluor donor) attached thereto at its 5’ end or at its 3’ end; and b) an antiprobe oligonucleotide provided in an excess of amount over the amount of the probe oligonucleotide (ie., the ratio of the probe oligonucleotide to the antiprobe  is 1:2), said antiprobe oligonucleotide comprising fluorescence modulator (ie., an acceptor of the fluor donor) attached to the end of the antiprobe oligonucleotide that is opposite the 5’ end or the 3’ end of the probe oligonucleotide to which the fluorescence emitter is attached, whereby said fluorescence modulator diminishes a signal of the fluorescence emitter when proximate thereto; and comprising a nucleotide sequence (eg., GG in SEQ ID No: 49 or TAG in SEQ ID No: 50) that is equal in length and fully complementary to the probe oligonucleotide (eg., SEQ ID No. 48) except for comprising at least one mismatched base selected from A, T, G, and C (eg., TA in 3’-GGTAGTCGG-5’ (SEQ ID No: 49) or the second G in 3’-TAGGCCGAG-5’ (SEQ ID No. 50)) and located in a non-terminal, non-central position within the length of the antiprobe oligonucleotide sequence (eg., see 5’-CCGCC-3’ in SEQ ID No. 48, 3’-GGTAGTCGG-5’ in SEQ ID No: 49 or 3’-TAGGCCGAG-5’ in SEQ ID No. 50), such that in a solution, the affinity  of the probe oligonucleotide to the first target nucleotide sequence is higher than affinity of the probe oligonucleotide sequence to the antiprobe oligonucleotide sequence, when the first target nucleotide sequence is present in the sample, the probe oligonucleotide preferentially forms a first duplex in the solution with the first target nucleotide sequence, and the probe oligonucleotide not duplexed with the first target nucleotide sequence forms a second duplex with the antiprobe oligonucleotide present in the excess amount, thereby providing: a first signal intensity from the fluorescence emitter in the first duplex, said first signal intensity proportional to an amount of the first target nucleotide sequence in the sample; and a baseline second signal intensity from the fluorescence emitter in the second duplex, said baseline second signal intensity diminished relative to the first signal intensity due to interaction between the fluorescence
emitter and the fluorescence modulator in the second duplex; or when the first target nucleotide sequence is absent in the sample, the probe oligonucleotide preferentially forms a second duplex in the solution with the antiprobe oligonucleotide present in the excess amount, thereby providing the baseline second signal intensity from the fluorescence emitter in the second duplex, said baseline second signal intensity diminished relative to the first signal intensity as recited in claim 1, further comprising a Taqman probe or Molecular Beacon probe (eg., SEQ ID No: 47) comprising a sequence partially complementary to the nucleotide sequence in the antiprobe oligonucleotide as recited in claim 33, wherein the fluorescence modulator is a fluorescence quencher compound, or a second fluorescent compound having an excitation wavelength overlapping with an emission wavelength of the fluorescence emitter and an emission wavelength greater than the emission wavelength of the fluorescent emitter as recited in claim 36, the DDS probe is an iDDS probe system comprising the probe oligonucleotide and the antiprobe oligonucleotide, wherein the 3’ end of the probe oligonucleotide, and optionally, the 3’ end of the antiprobe oligonucleotide, is blocked to prevent polymerase extension; and wherein the system further comprises a pair of flanking primers configured for amplifying a nucleic acid region comprising the first target nucleotide sequence as recited in claim 37, the probe oligonucleotide and the antiprobe oligonucleotide (eg., SEQ ID Nos: 34 and 35 in Table 1) comprises the nucleic acid sequences (eg., CCC or GGG) selected from the group consisting of: SEQ ID NOS: 1 and 2, SEQ ID NOS: 3 and 4, SEQ ID NOS: 7 and 8, SEQ ID NOS: 9 and 10, SEQ ID NOS: 13 and 14, SEQ ID NOS: 17 and 18, SEQ ID NOS: 19 and 20, SEQ ID NOS: 23 and 24, SEQ ID NOS: 36 and 37, SEQ ID NOS: 56 and 57, SEQ ID NOS: 64 and 65, SEQ ID NOS: 66 and 67, SEQ ID NOS: 70 and 71 , SEQ ID NOS: 72 and 73, SEQ ID NOS: 79 and 80, SEQ ID NOS: 81 and 82, SEQ ID NOS: 85 and 86, SEQ ID NOS: 88 and 89, and SEQ ID NOS: 91 and 92 as recited in claim 45 (see paragraphs [0012], [0031] to [0036], [0093], and [0100], Table 1, Figures 1-5, and claims 1-34). Although Shafer does not teach that said mismatched base and said position for the mismatched base are configured to diminish thermodynamic affinity of the antiprobe oligonucleotide to the probe oligonucleotide by about 5°C to about 6°C in melting temperature (Tm) and about 2 kcal/mol and about 2.5 kcal/mol in Gibbs free energy (G), relative to the high affinity between the probe oligonucleotide and the first target nucleotide sequence the probe oligonucleotide, whereby a duplex of the probe oligonucleotide and the antiprobe oligonucleotide differ by at least 2 kcal/mol in G and at least 4°C in Tm, and wherein a duplex of the probe oligonucleotide and a second target nucleotide sequence, and the duplex of the probe oligonucleotide and the first target nucleotide sequence differ by at least 4 kcal/mol in G and at least 8°C in Tm, so that affinity in solution of the probe oligonucleotide for the antiprobe is higher than affinity in solution of the probe oligonucleotide for the second target nucleotide sequence such that under solution hybridization conditions, the probe oligonucleotide preferentially binds first to the first target, second to the antiprobe oligonucleotide and third to the second target, when the first target nucleotide sequence is absent and the second target nucleotide sequence differing from the first target nucleotide sequence by at least one base mismatch is present in the sample, the probe oligonucleotide preferentially forms a second duplex in the solution with and the antiprobe oligonucleotide present in the excess amount, thereby providing the baseline signal intensity from the fluorescence emitter in the second duplex, said baseline signal intensity diminished relative to the first signal intensity, thereby avoiding false detection of the second target nucleotide sequence recited in claim 1 and the probe oligonucleotide is further configured with a mismatched base formed at a position located one or two bases positions away from the expected mismatch between the second target nucleotide sequence and the nucleotide sequence of the probe oligonucleotide; whereby the mismatched base in the probe oligonucleotide and the expected mismatch generate an internal two or three base non-hybridized region in the duplex of the probe oligonucleotide and the second target nucleotide sequence, said duplex thereby having a G and Tm less than the G and Tm of the duplex of the probe oligonucleotide and antiprobe oligonucleotide as recited in claim 2, since a first target nucleotide sequence and a second target nucleotide sequence are not structural limitations of claim 1, these limitations in claims 1 and 2 are intended uses and the probe oligonucleotide has an ability to hybridize with a first target nucleotide sequence and a second target nucleotide sequence from either nature or synthesized forms and form different duplexes such that said mismatched base and said position for the mismatched base can be configured to diminish thermodynamic affinity of the antiprobe oligonucleotide to the probe oligonucleotide by about 5°C to about 6°C in melting temperature (Tm) and about 2 kcal/mol and about 2.5 kcal/mol in Gibbs free energy (G), relative to the high affinity between the probe oligonucleotide and the first target nucleotide sequence, a duplex of the probe oligonucleotide and the first target nucleotide sequence, and a duplex of the probe oligonucleotide and the antiprobe oligonucleotide can differ by at least 2 kcal/mol in G and at least 4°C in Tm, and wherein a duplex of the probe oligonucleotide and a second target nucleotide sequence, and the duplex of the probe oligonucleotide and the first target nucleotide sequence can differ by at least 4 kcal/mol in G and at least 8°C in Tm, so that affinity in solution of the probe oligonucleotide for the antiprobe is higher than affinity in solution of the probe oligonucleotide for the second target nucleotide sequence such that under solution hybridization conditions, the probe oligonucleotide preferentially binds first to the first target, second to the antiprobe oligonucleotide and third to the second target, when the first target nucleotide sequence is absent and the second target nucleotide sequence differing from the first target nucleotide sequence by at least one base mismatch is present in the sample, the probe oligonucleotide preferentially forms a second duplex in the solution with and the antiprobe oligonucleotide present in the excess amount, thereby providing the baseline signal intensity from the fluorescence emitter in the second duplex, said baseline signal intensity diminished relative to the first signal intensity, thereby avoiding false detection of the second target nucleotide sequence. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Therefore, Shafer teaches all limitations recited in claims 1, 2, 33, 36, 37, and 45.
Response to Arguments
In page 25, third paragraph bridging to page 31, second paragraph of applicant’s remarks, applicant argues that “[T]o anticipate a claim, the reference must teach each and every claim element as they are arranged in the claim. Contrary to the Examiner’s assertion, Applicant respectfully submits that the structure of the DNA Detection Switch probe system in claim 1 is neither anticipated nor recited as intended uses for the following reasons: Firstly, Applicant's amended claim 1 recites an antiprobe oligonucleotide comprising a nucleotide sequence fully complementary to the probe oligonucleotide except for at least one mismatched base located in a non-terminal and non-central position of the antiprobe oligonucleotide. In contrast, Shafer teaches that the antiprobe sequence is complementary to a partial segment of the probe either substantially within or outside (terminal or any position substantially inside) of the target complementary sequence of the probe [0021]. Secondly, instant claim 1 recites how the claimed structure of the probe oligonucleotide and the antiprobe oligonucleotide, including the mismatched base features discussed by Applicant supra contributes to differences in Gibbs free energy and melting temperature between the duplex of the probe oligonucleotide and the first target nucleotide and a duplex of the probe oligonucleotide and the antiprobe oligonucleotide. In contrast, there is no teaching or suggestion that Shafer’s probe and antiprobe structure meet the Gibbs free energy and melting temperature requirements resulting from structure as recited in claim 1. Applicant submits that the thermodynamic parameters as recited in claim 1 are enabled due to the unique structural design limitations in the probe oligonucleotide and the antiprobe oligonucleotide as claimed. These structural features enable precise thermodynamic control of the relative affinities between the probe oligonucleotide and the antiprobe oligonucleotide when a first target nucleotide sequence and/or a second target nucleotide sequence are present. Moreover, as discussed supra, Shafer does not teach or suggest specific structural features comprising a selected mismatched base(s) that is selectively located in a non- terminal, non-central position of the antiprobe oligonucleotide as claimed in claim 1. Therefore, independent claim 1, and by extension, dependent claims 2, 33, 36, 37, and 45 are not anticipated by Shafer.
Nor does Shafer render obvious claim 1. In viewing Shafer, there is no teaching or suggestion for an antiprobe oligonucleotide sequence structure where there is at least one mismatched base selected from A, T, G or C in relation to the claimed probe oligonucleotide sequence, where the mismatch is placed in a non- terminal and non-central position designed to dictate the thermodynamic features (page 22-lines 21-23), and hence, relative affinities (page 11-lines 28-32) as claimed. Nor is there a suggestion from Shafer to make or modify a selected mismatch that is positioned from “..substantially within or outside of the target complementary sequence of the probe..” [0021] to a non-terminal and non-central position as claimed in instant claim 1.
Additionally, as discussed by Applicant supra, there is no teaching or suggestion in Shafer for the Gibbs free energy and melting temperature parameters recited in claim 1. Nor is there any teaching or suggestion in Shafer for a probe/antiprobe structure having a controlled mismatch in the antiprobe sequence, relative to the probe sequence, to achieve the differences in thermodynamic affinities Tm and G (page 22-lines 21-23). Therefore, neither claim 1 nor by extension, dependent claims 2, 33, 36, 37 and 45 are anticipated or rendered obvious by Shafer”. 
	These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
	First, although applicant argues that “[A]pplicant’s amended claim 1 recites an antiprobe oligonucleotide comprising a nucleotide sequence fully complementary to the probe oligonucleotide except for at least one mismatched base located in a non-terminal and non-central position of the antiprobe oligonucleotide”, since claim 1 does not indicate the length of a nucleotide sequence of antiprobe fully complementary to the probe oligonucleotide, Shafer teaches that an antiprobe oligonucleotide (eg., SEQ ID No: 49 or 50) comprising a nucleotide sequence (eg., GG in SEQ ID No: 49 or TAG in SEQ ID No: 50) that is equal in length and fully complementary to the probe oligonucleotide (eg., SEQ ID No. 48) except for comprising at least one mismatched base selected from A, T, G, and C (eg., TA in 3’-GGTAGTCGG-5’ (SEQ ID No: 49) or the second G in 3’-TAGGCCGAG-5’ (SEQ ID No. 50)) and located in a non-terminal, non-central position within the length of the antiprobe oligonucleotide sequence (eg., see 5’-CCGCC-3’ in SEQ ID No. 48, 3’-GGTAGTCGG-5’ in SEQ ID No: 49 or 3’-TAGGCCGAG-5’ in SEQ ID No. 50). 
	Second, since a first target nucleotide sequence and a second target nucleotide sequence are not structural limitations of claim 1, these limitations in claims 1 and 2 are intended uses and the probe oligonucleotide has an ability to hybridize with a first target nucleotide sequence and a second target nucleotide sequence from nature or in synthesized forms and form different duplexes such that said mismatched base and said position for the mismatched base can be configured to diminish thermodynamic affinity of the antiprobe oligonucleotide to the probe oligonucleotide by about 5°C to about 6°C in melting temperature (Tm) and about 2 kcal/mol and about 2.5 kcal/mol in Gibbs free energy (G), relative to the high affinity between the probe oligonucleotide and the first target nucleotide sequence, a duplex of the probe oligonucleotide and the first target nucleotide sequence, and a duplex of the probe oligonucleotide and the antiprobe oligonucleotide can differ by at least 2 kcal/mol in G and at least 4°C in Tm, and wherein a duplex of the probe oligonucleotide and a second target nucleotide sequence, and the duplex of the probe oligonucleotide and the first target nucleotide sequence can differ by at least 4 kcal/mol in G and at least 8°C in Tm, so that affinity in solution of the probe oligonucleotide for the antiprobe is higher than affinity in solution of the probe oligonucleotide for the second target nucleotide sequence such that under solution hybridization conditions, the probe oligonucleotide preferentially binds first to the first target, second to the antiprobe oligonucleotide and third to the second target, Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shafer as applied to claims 1, 2, 33, 36, 37, and 45 above, and further in view of  Guo et al., (US Patent No. 5,780,233, published on July 14, 1998). 
The teachings of Shafer have been summarized previously, supra. 
Shafer does not disclose that at least one of the probe oligonucleotide and the antiprobe oligonucleotide comprises at least one of: a non-natural nucleotide, a minor groove binder (MGB), and a Zip nucleic acid (ZNA) as recited in claim 46. 
Guo et al., teach that an artificial mismatch is incorporated into an oligonucleotide probe using a naturally occurring modified nucleotide or a non-natural nucleotide (see columns 5 and 6). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the DDS probe system recited in claim 46 wherein at least one of the probe oligonucleotide and the antiprobe oligonucleotide comprises at least one of: a non-natural nucleotide, a minor groove binder (MGB), and a Zip nucleic acid (ZNA) in view of the prior arts of Shafer and Guo et al..  One having ordinary skill in the art would have been motivated to do so because Guo et al., have shown that an artificial mismatch is incorporated into an oligonucleotide probe using a naturally occurring modified nucleotide or a non-natural nucleotide (see columns 5 and 6). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the antiprobe oligonucleotide with at least one mismatched base intentionally located in its non-terminal, non-central position recited in claim 1 using at least one non-natural nucleotide in view of the prior arts of Shafer and Guo et al., such that the antiprobe oligonucleotide would comprise at least one of: a non-natural nucleotide, a minor groove binder (MGB), and a Zip nucleic acid (ZNA). 
Response to Arguments
In page 31, third paragraph bridging to page 33, second paragraph of applicant’s remarks, applicant argues that “[A]pplicant submits that Guo discloses a nucleic acid hybridization method that uses a modified oligonucleotide probe to improve the ability to discriminate a control nucleic acid target from a variant nucleic acid target containing a sequence variation
(abstract). Guo discloses probes with two- and three- base mismatches (columns 4 and 5) and states that mismatches can be made using non-natural nucleotides. When considering a combination for obviousness, one must consider the combination as a whole. Instant claim 46 depends directly from claim 1. Therefore, to render obvious claim 46, claim 1 must be rendered obvious by the combination. As discussed supra by Applicant, primary reference Shafer in this combination neither anticipates nor renders obvious instant claim 1. Adding Guo does not remedy the deficiencies in Shafer discussed supra because Guo merely teaches modifications of a probe with natural or non-natural nucleotides. There is no suggestion or teaching from the combination of Shafer and Guo for an antiprobe oligonucleotide structure wherein a mismatched base is intentionally selected from A, T, G or C and it is selectively located in a non-terminal, non-central position as claimed in claim 1 to achieve specific differences in thermodynamic affinity between a probe oligonucleotide and a related antiprobe oligonucleotide.
Moreover, in viewing the combination of the references as a whole, the combination of Shafer and Guo does not teach or suggest structural adjustments in probe and antiprobe oligonucleotides that would meet the thermodynamic requirements of Tm and Gibbs free energy as recited in amended claim 1. At best therefore, the suggestion from the combination is to modify the probe oligonucleotide in Shafer with the non-natural nucleotides of Guo to improve the ability to discriminate a control nucleic acid target from a variant nucleic acid target. This is not the Applicant’s application as claimed in claim 1.Therefore, amended claim 1 and, by extension, dependent claim 46 are not rendered obvious by the combination of Shafer and Guo”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection.
 First, Shafer teaches all limitations recited in claim 1 (see above argument related to the rejection under pre-AIA  35 U.S.C. 102 (b)). 
Second, although applicant argues that “[T]here is no suggestion or teaching from the combination of Shafer and Guo for an antiprobe oligonucleotide structure wherein a specific mismatched base is selected and located in a non-terminal, non-central position in the antiprobe sequence whether or not a non-natural nucleotide is located in that sequence”, since Guo et al., have shown that an artificial mismatch is incorporated into an oligonucleotide probe using a naturally occurring modified nucleotide or a non-natural nucleotide (see columns 5 and 6), one having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the antiprobe oligonucleotide with at least one mismatched base intentionally located in its non-terminal, non-central position recited in claim 1 using at least one non-natural nucleotide in view of the prior arts of Shafer and Guo et al., such that the antiprobe oligonucleotide would comprise at least one of: a non-natural nucleotide, a minor groove binder (MGB), and a Zip nucleic acid (ZNA).

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	 No claim is allowed. 
20.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 8, 2022